Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 1 of 38




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION



  Arkeenya Lofton,                   )         CIVIL ACTION NO.____________________
                                     )
                 Plaintiff,          )         COMPLAINT
                                     )
                                     )
         v.                          )
                                     )         JURY TRIAL DEMANDED
  Parallon Enterprises, LLC,          )
                                     )
                 Defendant.          )

                                    NATURE OF THE ACTION

         This is an action under Title VII of the Civil Rights Act, as amended, and the Americans

  with Disabilities Act, as amended, to correct unlawful employment practices and to provide

  relief to Plaintiff Arkeenya Lofton who was adversely affected by such practices. As alleged

  with greater specificity below, the employer Defendant, Parallon Enterprises, LLC, subjected its

  employee, Plaintiff Arkeenya Lofton, to unlawful employment discrimination and retaliation.

                                   JURISDICTION AND VENUE

     1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343, and 1367. This

  action is authorized and instituted pursuant to Section 703 of Title VII of the Civil Rights Act of

  1964 (“Title VII”), as amended, 42 U.S.C. §2000e-2, Americans with Disabilities Act, 42 U.S.C.

  §§ 12101, et seq. (“ADA”), 42 U.S.C. § 12112(a), 29 C.F.R. § 1630.4, and 42 U.S.C. § 2000e-

  3(a). This Court has supplementary jurisdiction over the counts brought under the Florida Civil

  Rights Act.




                                                                                         Page 1 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 2 of 38




     2. The unlawful employment practices alleged in this Complaint were committed within the

  jurisdiction of the United States District Court for the Southern District of Florida. Therefore, in

  accordance with 28 U.S.C. §1391, venue is appropriate in this Court.

                                              PARTIES

     3. During all times material, Plaintiff, Arkeenya Lofton (“Plaintiff” or “Lofton”), was an

  employee of Defendant Parallon Enterprises, LLC (“Defendant”), resided in Broward County,

  Florida and the causes of action accrued in the jurisdiction of the United States District Court for

  the Southern District of Florida.

     4. During all times material, Defendant provided healthcare services in Broward County,

  Florida and employed Lofton.

     5. At all relevant times, Defendant has continuously been doing business in the State of

  Florida and has continuously had at least 15 employees.

     6. At all relevant times, Defendant has been an employer engaged in an industry affecting

  commerce within the meaning of Sections 701(b), (g) and (h) of Title VII, 42 U.S.C. §§

  2000e(b), (g) and (h). At all relevant times, Defendant has continuously been an employer

  within the meaning of 42 U.S.C. §2000e(b), 42 U.S. Code § 12111(b), and Florida Statute §

  760.02(7).

                                      CONDITIONS PRECEDENT

     7. Lofton has exhausted all the requisite administrative remedies prior to bringing this

  action. Specifically, but not as a limitation, Lofton timely filed a Charge of Discrimination with

  the Equal Employment Opportunity Commission (“EEOC”) against Defendant. Pursuant to a

  work sharing agreement, the Charge was dual filed with the Florida Commission on Human

  Relations (“FCHR”).




                                                                                          Page 2 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 3 of 38




     8. The EEOC sent Plaintiff a Notice of Right to Sue on or about January 11, 2021. Lofton

  timely commenced this action. As to the claims arising under the Florida Civil Rights Act, more

  than one hundred eighty days have passed since the filing of the Charge and the FCHR has not

  issued either a “cause” or “no cause” finding.

                                      STATEMENT OF FACTS

     9. Lofton is an American female.

     10. Lofton began employment with Defendant in May 2018 as a patient registrar.

     11. Starting during approximately August 2018, Lofton was harassed by co-workers of

  Caribbean descent.

     12. Only the Caribbean co-workers would berate Lofton pervasively to the point of causing

  depression and anxiety.

     13. The Caribbean co-workers would also purposely create the illusion that Lofton was not

  working by removing Lofton’s name from assignments to patients within the Defendant’s

  computer system then taking photos of the monitor and showing it to Manager Derrell Spivey.

  The aforesaid deception was done because Lofton is not Caribbean, and instead American.

     14. Lofton then told Manager Spivey that she was being harassed by her fellow co-workers.

     15. As the hostile behavior continued, on or about February 19, 2019 Lofton complained

  again to Manager Spivey in hopes of ending the hostility. Manager Spivey responded to Lofton

  with words along the lines of, “I am tired of the complaining. It is time to get written up.” Lofton

  was then given a written reprimand the next day.

     16. Due to management’s failure to protect her from hostility, Lofton requested medical

  leave on or about February 22, 2019.




                                                                                          Page 3 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 4 of 38




      17. When Lofton returned to work from medical leave in June 2019, as a reasonable

  accommodation she requested that she be put on a work shift that separates her from the

  aforementioned Caribbean employees that are being hostile towards her.

      18. Lofton’s shift was then changed to 11:00am to 7:00pm as a reasonable accommodation.

  However, shortly thereafter Lofton’s shift was changed again to 6:00pm to 2:00am, and Ms.

  Lofton was told that her shift would eventually change again to 11:00pm to 7:00am. Lofton was

  unable to work the 6:00pm to 2:00am shift and the 11:00pm to 7:00am shift due to her

  disabilities.

      19. The shift change to 6:00pm to 2:00am, and the planned eventual change to 11:00pm to

  7:00am were done by Manager Spivey and Director Kisha Edwards only to please one of

  Defendant’s Caribbean employees, Pamela Harris. Thus, in a very short time, Lofton lost her

  reasonable accommodation that was not an undue burden upon Defendant.

      20. Lofton told Manager Spivey and Director Edwards of her inability to work 6:00pm to

  2:00am, and 11:00pm to 7:00am. Both Manager Spivey and Director Edwards were dismissive

  and told Lofton they were not going to change their minds.

      21. On or about June 19, 2019, Lofton was called into a meeting with Ms. Harris, Manager

  Spivey, and Director Edwards.

      22. During the meeting, Lofton expressed her objective belief that certain employees get

  preferential treatment within the work place. Ms. Harris then slapped Lofton on her hand with

  extreme physical force, then slapped Lofton in the face with extreme physical force in front of

  Manager Spivey and Director Edwards.

      23. Lofton called the police and the police came. Soon afterwards, Lofton went to the

  hospital.




                                                                                     Page 4 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 5 of 38




     24. The day after the meeting where Lofton was attacked by Ms. Harris, Lofton was

  suspended without pay.

     25. Then on or about June 24, 2019, Lofton’s employment was terminated by Defendant.

     26. During all times material, Defendant’s employees, including, but not limited to, Pamela

  Harris, Manager Derrell Spivey, and Director Kisha Edwards, acted within the scope of their

  employment with Defendant.

                                COUNT I
            HOSTILE WORK ENVIRONMENT BASED ON NATIONAL ORIGIN
                                (Title VII)

     27. The allegations set forth in Paragraphs 1 through 8, and 10 are re-alleged as if fully set

  forth herein.

     28. Plaintiff is of American national origin.

     29. Plaintiff was the victim of discrimination on the basis of her national origin in violation

  of Title VII of the Civil Rights Act, as amended.

     30. Defendant’s Caribbean employees regularly tried to end Lofton’s employment with

  Defendant by falsely accusing Lofton of breaking work policies and the Caribbean employees

  altered patient records to remove Lofton’s name as the patient registrar assigned. The Caribbean

  employees engaged in such deception to end Lofton’s employment because of Lofton’s national

  origin.

     31. Only Lofton’s Caribbean co-workers would berate Lofton pervasively to the point of

  causing her depression and anxiety.

     32. On or about August 2018, Lofton then told Manager Derrell Spivey, Director Kisha

  Edwards and human resource employee, Vincenza Billisi, that she was being harassed by her

  fellow co-workers.




                                                                                        Page 5 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 6 of 38




     33. As the hostile behavior continued, on or about February 19, 2019 Lofton complained

  again to Manager Spivey in hopes of ending the hostility.

     34. On or about February 2019, Lofton went to the Ethics Department of Defendant and

  spoke to Gail McLuckie about the aforementioned hostile behavior from Defendant’s Caribbean

  employees.

     35. Due to management’s failure to protect her from hostility, Lofton requested medical

  leave on or about February 22, 2019.

     36. Lofton returned from medical leave in June 2019. As a result of Lofton’s national origin,

  Caribbean employee of Defendant, Pamela Harris, physically assaulted and battered Lofton

  during work hours, on Defendant’s property, and in front of Manager Spivey and Director Kisha

  Edwards.

     37. The totality of the aforementioned hostile behavior towards Lofton was sufficiently

  severe and pervasive to alter the terms and conditions of employment and create a

  discriminatorily abusive working environment based on Plaintiff’s national origin.

     38. Similarly-situated employees not in Plaintiff’s protected class of American, were more

  favorably treated and were not assaulted and battered, and not pervasively berated.

     39. Plaintiff is qualified for the position of patient registrar.

     40. As a result of the Defendant's unlawful hostile work environment based on her national

  origin, Plaintiff has suffered mental anguish and embarrassment.

     41. During all times material, Defendant’s employees, including, but not limited to, Pamela

  Harris, Manager Derrell Spivey, and Director Kisha Edwards, acted within the scope of their

  employment with Defendant.




                                                                                        Page 6 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 7 of 38




     42. Lofton has exhausted all the requisite administrative remedies prior to bringing this

  action. Specifically, but not as a limitation, Lofton timely filed a Charge of Discrimination with

  the EEOC. Pursuant to a work sharing agreement, the Charge was dual filed with the FCHR.

     43. The EEOC provided Lofton with a Right to Sue letter on or about January 11, 2021.

  Lofton timely commenced this action.

     WHEREFORE Plaintiff demands judgment against Defendant and respectfully requests

  declaratory relief and all damages, including back pay, front pay, wages, salary, and fringe

  benefits, compensatory damages, including those for future loss, emotional distress, pain and

  suffering, inconvenience and embarrassment, mental anguish, and enjoyment of life, punitive

  damages, plus pre-judgment interest, post-judgment interest, taxable costs and attorneys’ fees,

  and any other relief deemed just and proper by the Court.

                                 COUNT II
      RETALIATION DUE TO OPPOSING NATIONAL ORIGIN DISCRIMINATION
                            (Written Reprimand)
                            (42 U.S.C. § 2000e-3)

     44. The allegations set forth in Paragraphs 1 through 8, and 10 are re-alleged as if fully set

  forth herein.

     45. Lofton was the victim of retaliation due to her opposing a hostile work environment

  based on her national origin in violation of Title VII of the Civil Rights Act, as amended.

     46. Lofton is an individual who is of American national origin.

     47. Defendant’s Caribbean employees regularly tried to end Plaintiff’s employment with

  Defendant by falsely accusing Lofton of breaking work policies and the Caribbean employees

  altered patient records to remove Lofton’s name as the patient registrar assigned. The Caribbean

  employees engaged in such deception to end Lofton’s employment because of Lofton’s national

  origin.



                                                                                         Page 7 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 8 of 38




     48. Only Lofton’s Caribbean co-workers would berate Lofton pervasively to the point of

  causing her depression and anxiety.

     49. On or about August 2018, Lofton then told Manager Derrell Spivey, Director Kisha

  Edwards and human resource employee, Vincenza Billisi, that she was being harassed by her

  fellow co-workers.

     50. On or about early February 2019, Ms. Lofton went to the Ethics Department of

  Defendant and spoke to Gail McLuckie about the aforementioned hostile behavior from

  Defendant’s Caribbean employees.

     51. As the hostile behavior continued, on or about February 19, 2019 Lofton complained

  again to Manager Derrell Spivey in hopes of ending the harassment. Manager Spivey responded

  to Lofton with words along the lines of, “I am tired of the complaining. It is time to get written

  up.” Lofton was then given a written reprimand the next day.

     52. Due to the written reprimand and management’s indifference to the aforementioned

  hostile behavior towards Lofton, Lofton was dissuaded from making a charge of discrimination

  based on her national origin.

     53. So much so, that Lofton went on medical leave after she received the written reprimand

  rather than make any more complaints.

     54. Defendant has no legitimate non-retaliatory, non-discriminatory reason for giving Lofton

  the written reprimand.

     55. Plaintiff is qualified for the position of patient registrar.

     56. During all times material, Defendant’s employees, including, but not limited to, Pamela

  Harris, Manager Derrell Spivey, and Director Kisha Edwards, acted within the scope of their

  employment with Defendant.




                                                                                        Page 8 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 9 of 38




     57. Lofton has exhausted all the requisite administrative remedies prior to bringing this

  action. Specifically, but not as a limitation, Lofton timely filed a Charge of Discrimination with

  the EEOC. Pursuant to a work sharing agreement, the Charge was dual filed with the FCHR.

     58. The EEOC provided Lofton with a Right to Sue letter on or about January 11, 2021.

  Lofton timely commenced this action.

     WHEREFORE Plaintiff demands judgment against Defendant and respectfully requests

  declaratory relief and all damages, including back pay, front pay, wages, salary, and fringe

  benefits, compensatory damages, including those for future loss, emotional distress, pain and

  suffering, inconvenience and embarrassment, mental anguish, and enjoyment of life, punitive

  damages, plus pre-judgment interest, post-judgment interest, taxable costs and attorneys’ fees,

  and any other relief deemed just and proper by the Court.

                               COUNT III
   RETALIATION DUE TO OPPOSING HOSTILE WORK ENVIRONMENT BASED ON
                           NATIONAL ORIGIN
                         (Suspension without Pay)
                                (Title VII)

     59. The allegations set forth in Paragraphs 1 through 8, and 10 are re-alleged as if fully set

  forth herein.

     60. Lofton was the victim of retaliation due to her opposing a hostile work environment

  based on her national origin in violation of Title VII of the Civil Rights Act, as amended.

     61. Lofton is an individual who is of American national origin.

     62. Defendant’s Caribbean employees regularly tried to end Plaintiff’s employment with

  Defendant by falsely accusing Lofton of breaking work policies and the Caribbean employees

  altered patient records to remove Lofton’s name as the patient registrar assigned. The Caribbean




                                                                                         Page 9 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 10 of 38




   employees engaged in such deception to end Lofton’s employment because of Lofton’s national

   origin.

      63. Only Lofton’s Caribbean co-workers would berate Lofton pervasively to the point of

   causing her depression and anxiety.

      64. On or about August 2018, Lofton then told Manager Derrell Spivey, Director Kisha

   Edwards and human resource employee, Vincenza Billisi, that she was being harassed by her

   fellow co-workers.

      65. As the hostile behavior continued, on or about February 19, 2019 Lofton complained

   again to Manager Spivey in hopes of ending the hostility.

      66. On or about February 2019, Ms. Lofton went to the Ethics Department of Defendant and

   spoke to Gail McLuckie about the aforementioned hostile behavior from Defendant’s Caribbean

   employees.

      67. During June 2019, as a result of Lofton’s national origin, Caribbean employee of

   Defendant, Pamela Harris, physically assaulted and battered Lofton during work hours, on

   Defendant’s property, and in front of Manager Spivey and Director Kisha Edwards.

      68. The totality of the aforementioned hostile behavior towards Lofton was sufficiently

   severe and pervasive to alter the terms and conditions of employment and create a

   discriminatorily abusive working environment.

      69. Lofton told Manager Spivey and Director Edwards of her opposition to the assault and

   battery committed by Ms. Harris. Manager Spivey and Director Edwards failed to call the police,

   instead Lofton did so.




                                                                                      Page 10 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 11 of 38




      70. As a result of opposing the hostile work environment that was continued by Ms. Harris’

   assault and battery, which was based on Plaintiff’s national origin, Plaintiff’s employment was

   suspended without pay approximately a day later in retaliation by Defendant.

      71. Title VII of the Civil Rights Act outlaws retaliation, which occurs when an employer

   discriminates against an employee because that person has opposed any practice which is an

   unlawful employment practice.

      72. The hostile work environment that was created by Defendant’s Caribbean employees was

   based on Plaintiff’s national origin, which is an unlawful employment practice.

      73. Defendant has no legitimate non-retaliatory, non-discriminatory reason for suspending

   Plaintiff without pay.

      74. Plaintiff is qualified for the position of patient registrar.

      75. As a result of the Defendant's unlawful suspension without pay for opposing the

   aforementioned hostile work environment, Plaintiff has suffered mental anguish and

   embarrassment.

      76. During all times material, Defendant’s employees, including, but not limited to, Pamela

   Harris, Manager Derrell Spivey, and Director Kisha Edwards, acted within the scope of their

   employment with Defendant.

      77. Lofton has exhausted all the requisite administrative remedies prior to bringing this

   action. Specifically, but not as a limitation, Lofton timely filed a Charge of Discrimination with

   the EEOC. Pursuant to a work sharing agreement, the Charge was dual filed with the FCHR.

      78. The EEOC provided Lofton with a Right to Sue letter on or about January 11, 2021.

   Lofton timely commenced this action.

      WHEREFORE Plaintiff demands judgment against Defendant and respectfully requests




                                                                                        Page 11 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 12 of 38




   declaratory relief and all damages, including back pay, front pay, wages, salary, and fringe

   benefits, compensatory damages, including those for future loss, emotional distress, pain and

   suffering, inconvenience and embarrassment, mental anguish, and enjoyment of life, punitive

   damages, plus pre-judgment interest, post-judgment interest, taxable costs and attorneys’ fees,

   and any other relief deemed just and proper by the Court.

                               COUNT IV
    RETALIATION DUE TO OPPOSING HOSTILE WORK ENVIRONMENT BASED ON
                    NATIONAL ORIGIN DISCRIMINATION
                              (Termination)
                                (Title VII)

      79. The allegations set forth in Paragraphs 1 through 8, and 10 are re-alleged as if fully set

   forth herein.

      80. Lofton was the victim of retaliation due to her opposing a hostile work environment

   based on her national origin in violation of Title VII of the Civil Rights Act.

      81. Lofton is an individual who is of American national origin.

      82. Defendant’s Caribbean employees regularly tried to end Plaintiff’s employment with

   Defendant by falsely accusing Lofton of breaking work policies and the Caribbean employees

   altered patient records to remove Lofton’s name as the patient registrar assigned. The Caribbean

   employees engaged in such deception to end Lofton’s employment because of Lofton’s national

   origin.

      83. Only Lofton’s Caribbean co-workers would berate Lofton pervasively to the point of

   causing her depression and anxiety.

      84. On or about August 2018, Lofton then told Manager Derrell Spivey, Director Kisha

   Edwards and human resource employee, Vincenza Billisi, that she was being harassed by her

   fellow co-workers.




                                                                                       Page 12 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 13 of 38




      85. As the hostile behavior continued, on or about February 19, 2019 Lofton complained

   again to Manager Spivey in hopes of ending the hostility.

      86. On or about February 2019, Ms. Lofton went to the Ethics Department of Defendant and

   spoke to Gail McLuckie about the aforementioned hostile behavior from Defendant’s Caribbean

   employees.

      87. During June 2019, as a result of Lofton’s national origin, Caribbean employee of

   Defendant, Pamela Harris, physically assaulted and battered Lofton during work hours, on work

   property, and in front of Manager Spivey and Director Kisha Edwards.

      88. The totality of the aforementioned hostile behavior towards Lofton was sufficiently

   severe and pervasive to alter the terms and conditions of employment and create a

   discriminatorily abusive working environment.

      89. Lofton told Manager Spivey and Director Edwards of her opposition to the assault and

   battery. Manager Spivey and Director Edwards failed to call the police, instead Lofton did so.

      90. As a result of opposing the hostile work environment that was continued by Ms. Harris’

   assault and battery, which was based on Plaintiff’s national origin, Plaintiff’s employment was

   terminated in retaliation on or about June 24, 2019.

      91. Title VII of the Civil Rights Act outlaws retaliation, which occurs when an employer

   discriminates against an employee because that person has opposed any practice which is an

   unlawful employment practice.

      92. The hostile work environment that was created by Defendant’s Caribbean employees was

   based on Plaintiff’s national origin, which is an unlawful employment practice.

      93. Defendant has no legitimate non-retaliatory, non-discriminatory reason for terminating

   Plaintiff’s employment.




                                                                                        Page 13 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 14 of 38




      94. Plaintiff is qualified for the position of patient registrar.

      95. As a result of the Defendant's unlawful termination for opposing the aforementioned

   hostile work environment, Plaintiff has suffered mental anguish and embarrassment.

      96. During all times material, Defendant’s employees, including, but not limited to, Pamela

   Harris, Manager Derrell Spivey, and Director Kisha Edwards, acted within the scope of their

   employment with Defendant.

      97. Lofton has exhausted all the requisite administrative remedies prior to bringing this

   action. Specifically, but not as a limitation, Lofton timely filed a Charge of Discrimination with

   the EEOC. Pursuant to a work sharing agreement, the Charge was dual filed with the FCHR.

      98. The EEOC provided Lofton with a Right to Sue letter on or about January 11, 2021.

   Lofton timely commenced this action.

      WHEREFORE Plaintiff demands judgment against Defendant and respectfully requests

   declaratory relief and all damages, including back pay, front pay, wages, salary, and fringe

   benefits, compensatory damages, including those for future loss, emotional distress, pain and

   suffering, inconvenience and embarrassment, mental anguish, and enjoyment of life, punitive

   damages, plus pre-judgment interest, post-judgment interest, taxable costs and attorneys’ fees,

   and any other relief deemed just and proper by the Court.

                                     COUNT V
                   FAILURE TO ACCOMODATE IN VIOLATION OF THE ADA

      99. The allegations set forth in Paragraphs 1 through 8, and 10 are re-alleged as if fully set

   forth herein.

      100.         Lofton is a qualified individual within the meaning of 42 U.S.C. § 12111(8) and is

   disabled in that she has anxiety and depression, and Defendant perceives her to be disabled.




                                                                                        Page 14 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 15 of 38




      101.        Lofton was an employee of Defendant within the meaning of 42 U.S.C. §

   12111(4).

      102.        Defendant’s Caribbean employees regularly tried to end Plaintiff’s employment

   with Defendant by falsely accusing Lofton of breaking work policies and the Caribbean

   employees altered patient records to remove Lofton’s name as the patient registrar assigned.

      103.        Only Lofton’s Caribbean co-workers would berate Lofton pervasively to the point

   of causing her depression and anxiety.

      104.        On or about August 2018, Lofton told Manager Derrell Spivey, Director Kisha

   Edwards and human resource employee, Vincenza Billisi, that she was being harassed by her

   fellow co-workers.

      105.        On or about early February 2019, Ms. Lofton went to the Ethics Department of

   Defendant and spoke to Gail McLuckie about the aforementioned hostile behavior from

   Defendant’s Caribbean employees.

      106.        As the hostile behavior continued, on or about February 19, 2019 Lofton

   complained again to Manager Derrell Spivey in hopes of ending the harassment.

      107.        When Defendant’s management failed to end the hostile behavior, Lofton went on

   medical leave because her disabilities were getting worse due to said hostility.

      108.        When Lofton returned to work from medical leave in June 2019, as a reasonable

   accommodation she requested that she be put on a work shift that separated her from the

   aforementioned Caribbean employees that are being hostile towards her.

      109.        Lofton’s shift was then changed. Specifically Lofton was put on the 11:00am to

   7:00pm shift and worked in admissions for part of the shift.




                                                                                       Page 15 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 16 of 38




       110.        However, shortly thereafter Lofton’s shift was changed to 6:00pm to 2:00am, and

   Lofton was told that her shift would eventually change again to 11:00pm to 7:00am. Lofton was

   unable to work the 6:00pm to 2:00am shift and the 11:00pm to 7:00am shift due to her

   disabilities.

       111.        The shift change to 6:00pm to 2:00am, and the planned eventual change to

   11:00pm to 7:00am was ordered by Manager Spivey and Director Kisha Edwards only to please

   one of Defendant’s Caribbean employees, Pamela Harris. Thus, in a very short time and in

   violation of the Americans with Disabilities Act, Lofton lost and was denied her reasonable

   accommodation that was not an undue burden upon Defendant.

       112.        Lofton told Manager Spivey and Director Edwards of her inability to work

   6:00pm to 2:00am, and 11:00pm to 7:00am. Both Manager Spivey and Director Edwards were

   dismissive and told Lofton they were not going to change their minds.

       113.        As a result of the aforesaid unlawful failure to accommodate Lofton in violation

   of the ADA, Lofton suffered severe emotional distress, embarrassment, humiliation, and loss of

   self-esteem.

       114.        During all times material, Defendant’s employees, including, but not limited to,

   Pamela Harris, Manager Derrell Spivey, and Director Kisha Edwards, acted within the scope of

   their employment with Defendant.

       115.        Lofton has exhausted all the requisite administrative remedies prior to bringing

   this action. Specifically, but not as a limitation, Lofton timely filed a Charge of Discrimination

   with the EEOC. Pursuant to a work sharing agreement, the Charge was dual filed with the

   FCHR.




                                                                                        Page 16 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 17 of 38




       116.        The EEOC provided Lofton with a Right to Sue letter on or about January 11,

   2021. Lofton timely commenced this action.

       WHEREFORE Plaintiff demands judgment against Defendant and respectfully requests

   declaratory relief and all damages, including back pay, front pay, wages, salary, and fringe

   benefits, compensatory damages, including those for future loss, emotional distress, pain and

   suffering, inconvenience and embarrassment, mental anguish, and enjoyment of life, punitive

   damages, plus pre-judgment interest, post-judgment interest, taxable costs and attorneys’ fees,

   and any other relief deemed just and proper by the Court.

                                   COUNT VI
       RETALIATION IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                             (Suspension without pay)

       117.        The allegations set forth in Paragraphs 1 through 8, and 10 are re-alleged as if

   fully set forth herein.

       118.        Lofton is a qualified individual within the meaning of 42 U.S.C. § 12111(8) and is

   disabled in that she has anxiety and depression, and Defendant perceives her to be disabled.

       119.        Lofton was an employee of Defendant within the meaning of 42 U.S.C. §

   12111(4).

       120.        Defendant’s Caribbean employees regularly tried to end Plaintiff’s employment

   with Defendant by falsely accusing Lofton of breaking work policies and the Caribbean

   employees altered patient records to remove Lofton’s name as the patient registrar assigned.

       121.        Only Lofton’s Caribbean co-workers would berate Lofton pervasively to the point

   of causing her depression and anxiety.




                                                                                        Page 17 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 18 of 38




       122.        On or about August 2018, Lofton then told Manager Derrell Spivey, Director

   Kisha Edwards and human resource employee, Vincenza Billisi, that she was being harassed by

   her fellow co-workers.

       123.        On or about early February 2019, Ms. Lofton went to the Ethics Department of

   Defendant and spoke to Gail McLuckie about the aforementioned hostile behavior from

   Defendant’s Caribbean employees.

       124.        As the hostile behavior continued, on or about February 19, 2019 Lofton

   complained again to Manager Derrell Spivey in hopes of ending the harassment.

       125.        When Defendant’s management failed to end the hostile behavior, Lofton went on

   medical leave because her disabilities were getting worse due to said hostility.

       126.        When Lofton returned to work from medical leave in June 2019, as a reasonable

   accommodation she requested that she be put on a work shift that separated her from the

   aforementioned Caribbean employees that are being hostile towards her.

       127.        Lofton’s shift was then changed. Specifically Lofton was put on the 11:00am to

   7:00pm shift and worked in admissions for part of the shift which was not an undue burden upon

   Defendant.

       128.        However, shortly thereafter Lofton’s shift was changed to 6:00pm to 2:00am, and

   Lofton was told that her shift would eventually change again to 11:00pm to 7:00am. Lofton was

   unable to work the 6:00pm to 2:00am shift and the 11:00pm to 7:00am shift due to her

   disabilities.

       129.        Lofton told Manager Spivey and Director Edwards of her inability to work

   6:00pm to 2:00am, and 11:00pm to 7:00am. Both Manager Spivey and Director Edwards were

   dismissive and told Lofton they were not going to change their minds.




                                                                                      Page 18 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 19 of 38




      130.        As a result of Lofton expressing her desire to remain on the 11:00am to 7:00pm

   shift as a reasonable accommodation, Defendant then retaliated against Lofton for making the

   reasonable accommodation request by suspending Lofton without pay.

      131.        As a result of the aforesaid unlawful suspension without pay, Lofton suffered

   severe emotional distress, embarrassment, humiliation, and loss of self-esteem.

      132.        During all times material, Defendant’s employees, including, but not limited to,

   Pamela Harris, Manager Derrell Spivey, and Director Kisha Edwards, acted within the scope of

   their employment with Defendant.

      133.        Lofton has exhausted all the requisite administrative remedies prior to bringing

   this action. Specifically, but not as a limitation, Lofton timely filed a Charge of Discrimination

   with the EEOC. Pursuant to a work sharing agreement, the Charge was dual filed with the

   FCHR.

      134.        The EEOC provided Lofton with a Right to Sue letter on or about January 11,

   2021. Lofton timely commenced this action.

      WHEREFORE Plaintiff demands judgment against Defendant and respectfully requests

   declaratory relief and all damages, including back pay, front pay, wages, salary, and fringe

   benefits, compensatory damages, including those for future loss, emotional distress, pain and

   suffering, inconvenience and embarrassment, mental anguish, and enjoyment of life, punitive

   damages, plus pre-judgment interest, post-judgment interest, taxable costs and attorneys’ fees,

   and any other relief deemed just and proper by the Court.

                                 COUNT VII
      RETALIATION IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                                (Termination)

      135.        The allegations set forth in Paragraphs 1 through 8, and 10 are re-alleged as if




                                                                                        Page 19 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 20 of 38




   fully set forth herein.

       136.        Lofton is a qualified individual within the meaning of 42 U.S.C. § 12111(8) and is

   disabled in that she has anxiety and depression, and Defendant perceives her to be disabled.

       137.        Lofton is an employee of Defendant within the meaning of 42 U.S.C. § 12111(4).

       138.        Defendant’s Caribbean employees regularly tried to end Plaintiff’s employment

   with Defendant by falsely accusing Lofton of breaking work policies and the Caribbean

   employees altered patient records to remove Lofton’s name as the patient registrar assigned.

       139.        Only Lofton’s Caribbean co-workers would berate Lofton pervasively to the point

   of causing her depression and anxiety.

       140.        On or about August 2018, Lofton then told Manager Derrell Spivey, Director

   Kisha Edwards and human resource employee, Vincenza Billisi, that she was being harassed by

   her fellow co-workers.

       141.        On or about early February 2019, Ms. Lofton went to the Ethics Department of

   Defendant and spoke to Gail McLuckie about the aforementioned hostile behavior from

   Defendant’s Caribbean employees.

       142.        As the hostile behavior continued, on or about February 19, 2019 Lofton

   complained again to Manager Derrell Spivey in hopes of ending the harassment.

       143.        When Defendant’s management failed to end the hostile behavior, Lofton went on

   medical leave because her disabilities were getting worse due to said hostility.

       144.        When Lofton returned to work from medical leave in June 2019, as a reasonable

   accommodation she requested that she be put on a work shift that separated her from the

   aforementioned Caribbean employees that are being hostile towards her.




                                                                                        Page 20 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 21 of 38




       145.        Lofton’s shift was then changed. Specifically Lofton was put on the 11:00am to

   7:00pm shift and worked in admissions for part of the shift which was not an undue burden upon

   Defendant.

       146.        However, shortly thereafter Lofton’s shift was changed to 6:00pm to 2:00am, and

   Lofton was told that her shift would eventually change again to 11:00pm to 7:00am. Lofton was

   unable to work the 6:00pm to 2:00am shift and the 11:00pm to 7:00am shift due to her

   disabilities.

       147.        Lofton told Manager Spivey and Director Edwards of her inability to work

   6:00pm to 2:00am, and 11:00pm to 7:00am. Both Manager Spivey and Director Edwards were

   dismissive and told Lofton they were not going to change their minds.

       148.        As a result of Lofton expressing her desire to remain on the 11:00am to 7:00pm

   shift as a reasonable accommodation, Defendant then retaliated against Lofton for making the

   reasonable accommodation request by terminating her employment on or about June 24, 2019.

       149.        As a result of the aforesaid unlawful termination, Lofton suffered severe

   emotional distress, embarrassment, humiliation, and loss of self-esteem.

       150.        During all times material, Defendant’s employees, including, but not limited to,

   Pamela Harris, Manager Derrell Spivey, and Director Kisha Edwards, acted within the scope of

   their employment with Defendant.

       151.        Lofton has exhausted all the requisite administrative remedies prior to bringing

   this action. Specifically, but not as a limitation, Lofton timely filed a Charge of Discrimination

   with the EEOC. Pursuant to a work sharing agreement, the Charge was dual filed with the

   FCHR.




                                                                                        Page 21 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 22 of 38




       152.        The EEOC provided Lofton with a Right to Sue letter on or about January 11,

   2021. Lofton timely commenced this action.

       WHEREFORE Plaintiff demands judgment against Defendant and respectfully requests

   declaratory relief and all damages, including back pay, front pay, wages, salary, and fringe

   benefits, compensatory damages, including those for future loss, emotional distress, pain and

   suffering, inconvenience and embarrassment, mental anguish, and enjoyment of life, punitive

   damages, plus pre-judgment interest, post-judgment interest, taxable costs and attorneys’ fees,

   and any other relief deemed just and proper by the Court.

                                    COUNT VIII
              HOSTILE WORK ENVIRONMENT BASED ON NATIONAL ORIGIN
                              (Florida Civil Rights Act)

       153.        The allegations set forth in Paragraphs 1 through 8, and 10 are re-alleged as if

   fully set forth herein.

       154.        Plaintiff is of American national origin.

       155.        Plaintiff was the victim of discrimination on the basis of her national origin in

   violation of the Florida Civil Rights Act.

       156.        Defendant’s Caribbean employees regularly tried to end Lofton’s employment

   with Defendant by falsely accusing Lofton of breaking work policies and the Caribbean

   employees altered patient records to remove Lofton’s name as the patient registrar assigned. The

   Caribbean employees engaged in such deception to end Lofton’s employment because of

   Lofton’s national origin.

       157.        Only Lofton’s Caribbean co-workers would berate Lofton pervasively to the point

   of causing her depression and anxiety.




                                                                                       Page 22 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 23 of 38




      158.       On or about August 2018, Lofton then told Manager Derrell Spivey, Director

   Kisha Edwards and human resource employee, Vincenza Billisi, that she was being harassed by

   her fellow co-workers.

      159.       As the hostile behavior continued, on or about February 19, 2019 Lofton

   complained again to Manager Spivey in hopes of ending the hostility.

      160.       On or about February 2019, Lofton went to the Ethics Department of Defendant

   and spoke to Gail McLuckie about the aforementioned hostile behavior from Defendant’s

   Caribbean employees.

      161.       Due to management’s failure to protect her from hostility, Lofton requested

   medical leave on or about February 22, 2019.

      162.       Lofton returned from medical leave in June 2019. As a result of Lofton’s national

   origin, Caribbean employee of Defendant, Pamela Harris, physically assaulted and battered

   Lofton during work hours, on Defendant’s property, and in front of Manager Derrell Spivey and

   Director Kisha Edwards.

      163.       The totality of the aforementioned hostile behavior towards Lofton was

   sufficiently severe and pervasive to alter the terms and conditions of employment and create a

   discriminatorily abusive working environment based on Plaintiff’s national origin.

      164.       Similarly-situated employees not in Plaintiff’s protected class of American, were

   more favorably treated and were not assaulted and battered, and not pervasively berated.

      165.       Plaintiff is qualified for the position of patient registrar.

      166.       As a result of the Defendant's unlawful hostile work environment based on her

   national origin, Plaintiff has suffered mental anguish and embarrassment.




                                                                                        Page 23 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 24 of 38




       167.        During all times material, Defendant’s employees, including, but not limited to,

   Pamela Harris, Manager Derrell Spivey, and Director Kisha Edwards, acted within the scope of

   their employment with Defendant.

       168.        Lofton has exhausted all the requisite administrative remedies prior to bringing

   this action. Specifically, but not as a limitation, Lofton timely filed a Charge of Discrimination

   with the EEOC. Pursuant to a work sharing agreement, the Charge was dual filed with the

   FCHR.

       169.        The EEOC provided Lofton with a Right to Sue letter on or about January 11,

   2021. More than one hundred eighty days have passed since the filing of the Charge and the

   FCHR has not issued either a “cause” or “no cause” finding. Lofton timely commenced this

   action.

       WHEREFORE Plaintiff demands judgment against Defendant and respectfully requests all

   damages, including back pay, front pay, wages, salary, and fringe benefits, compensatory

   damages, including those for future loss, emotional distress, pain and suffering, inconvenience

   and embarrassment, mental anguish, and enjoyment of life, punitive damages, plus pre-judgment

   interest, post-judgment interest, taxable costs and attorneys’ fees, and any other relief deemed

   just and proper by the Court.

                                  COUNT IX
       RETALIATION DUE TO OPPOSING NATIONAL ORIGIN DISCRIMINATION
                           (Suspension without Pay)
                           (Florida Civil Rights Act)

       170.        The allegations set forth in Paragraphs 1 through 8, and 10 are re-alleged as if

   fully set forth herein.

       171.        Lofton was the victim of retaliation due to her opposing a hostile work

   environment based on her national origin in violation of the Florida Civil Rights Act.



                                                                                        Page 24 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 25 of 38




      172.        Lofton is an individual who is of American national origin.

      173.        Defendant’s Caribbean employees regularly tried to end Plaintiff’s employment

   with Defendant by falsely accusing Lofton of breaking work policies and the Caribbean

   employees altered patient records to remove Lofton’s name as the patient registrar assigned. The

   Caribbean employees engaged in such deception to end Lofton’s employment because of

   Lofton’s national origin.

      174.        Only Lofton’s Caribbean co-workers would berate Lofton pervasively to the point

   of causing her depression and anxiety.

      175.        On or about August 2018, Lofton then told Manager Derrell Spivey, Director

   Kisha Edwards and human resource employee, Vincenza Billisi, that she was being harassed by

   her fellow co-workers.

      176.        As the hostile behavior continued, on or about February 19, 2019 Lofton

   complained again to Manager Spivey in hopes of ending the hostility.

      177.        On or about February 2019, Ms. Lofton went to the Ethics Department of

   Defendant and spoke to Gail McLuckie about the aforementioned hostile behavior from

   Defendant’s Caribbean employees.

      178.        In June 2019, as a result of Lofton’s national origin, Caribbean employee of

   Defendant, Pamela Harris, physically assaulted and battered Lofton during work hours, on work

   property, and in front of Manager Spivey and Director Edwards.

      179.        The totality of the aforementioned hostile behavior towards Lofton was

   sufficiently severe and pervasive to alter the terms and conditions of employment and create a

   discriminatorily abusive working environment.




                                                                                      Page 25 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 26 of 38




      180.        Lofton told Manager Spivey and Director Edwards of her opposition to the assault

   and battery committed by Ms. Harris. Manager Spivey and Director Edwards failed to call the

   police, instead Lofton did so.

      181.        As a result of opposing the hostile work environment that was continued by Ms.

   Harris’ assault and battery, which was based on Plaintiff’s national origin, Plaintiff’s

   employment was suspended without pay approximately a day later in retaliation by Defendant.

      182.        The Florida Civil Rights Act outlaws retaliation, which occurs when an employer

   discriminates against an employee because that person has opposed any practice which is an

   unlawful employment practice.

      183.        The hostile work environment that was created by Defendant’s Caribbean

   employees was based on Plaintiff’s national origin, which is an unlawful employment practice.

      184.        Defendant has no legitimate non-retaliatory, non-discriminatory reason for

   suspending Plaintiff without pay.

      185.        Plaintiff is qualified for the position of patient registrar.

      186.        As a result of the Defendant’s unlawful suspension without pay for opposing the

   aforementioned hostile work environment, Plaintiff has suffered mental anguish and

   embarrassment.

      187.        During all times material, Defendant’s employees, including, but not limited to,

   Pamela Harris, Manager Derrell Spivey, and Director Kisha Edwards, acted within the scope of

   their employment with Defendant.

      188.        Lofton has exhausted all the requisite administrative remedies prior to bringing

   this action. Specifically, but not as a limitation, Lofton timely filed a Charge of Discrimination




                                                                                        Page 26 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 27 of 38




   with the EEOC. Pursuant to a work sharing agreement, the Charge was dual filed with the

   FCHR.

       189.        The EEOC provided Lofton with a Right to Sue letter on or about January 11,

   2021. More than one hundred eighty days have passed since the filing of the Charge and the

   FCHR has not issued either a “cause” or “no cause” finding. Lofton timely commenced this

   action.

       WHEREFORE Plaintiff demands judgment against Defendant and respectfully requests all

   damages, including back pay, front pay, wages, salary, and fringe benefits, compensatory

   damages, including those for future loss, emotional distress, pain and suffering, inconvenience

   and embarrassment, mental anguish, and enjoyment of life, punitive damages, plus pre-judgment

   interest, post-judgment interest, taxable costs and attorneys’ fees, and any other relief deemed

   just and proper by the Court.

                                   COUNT X
       RETALIATION DUE TO OPPOSING NATIONAL ORIGIN DISCRIMINATION
                                 (Termination)
                           (Florida Civil Rights Act)

       190.        The allegations set forth in Paragraphs 1 through 8, and 10 are re-alleged as if

   fully set forth herein.

       191.        Lofton was the victim of retaliation due to her opposing a hostile work

   environment based on her national origin in violation of the Florida Civil Rights Act.

       192.        Lofton is an individual who is of American national origin.

       193.        Defendant’s Caribbean employees regularly tried to end Plaintiff’s employment

   with Defendant by falsely accusing Lofton of breaking work policies and the Caribbean

   employees altered patient records to remove Lofton’s name as the patient registrar assigned. The




                                                                                        Page 27 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 28 of 38




   Caribbean employees engaged in such deception to end Lofton’s employment because of

   Lofton’s national origin.

         194.     Only Lofton’s Caribbean co-workers would berate Lofton pervasively to the point

   of causing her depression and anxiety.

         195.     On or about August 2018, Lofton then told Manager Derrell Spivey, Director

   Kisha Edwards and human resource employee, Vincenza Billisi, that she was being harassed by

   her fellow co-workers.

         196.     As the hostile behavior continued, on or about February 19, 2019 Lofton

   complained again to Manager Spivey in hopes of ending the hostility

         197.     On or about February 2019, Ms. Lofton went to the Ethics Department of

   Defendant and spoke to Gail McLuckie about the aforementioned hostile behavior from

   Defendant’s Caribbean employees.

         198.     In June 2019, as a result of Lofton’s national origin, Caribbean employee of

   Defendant, Pamela Harris, physically assaulted and battered Lofton during work hours, on

   Defendant’s property, and in front of Manager Spivey and Director Kisha Edwards.

         199.     The totality of the aforementioned hostile behavior towards Lofton was

   sufficiently severe and pervasive to alter the terms and conditions of employment and create a

   discriminatorily abusive working environment.

         200.     Lofton told Manager Spivey and Director Edwards of her opposition to the assault

   and battery. Manager Spivey and Director Edwards failed to call the police, instead Lofton did

   so.




                                                                                      Page 28 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 29 of 38




      201.        As a result of opposing the hostile work environment that was continued by Ms.

   Harris’ assault and battery, which was based on Plaintiff’s national origin, Plaintiff’s

   employment was terminated in retaliation on or about June 24, 2019.

      202.        The Florida Civil Rights Act outlaws retaliation, which occurs when an employer

   discriminates against an employee because that person has opposed any practice which is an

   unlawful employment practice.

      203.        The hostile work environment that was created by Defendant’s Caribbean

   employees was based on Plaintiff’s national origin, which is an unlawful employment practice.

      204.        Defendant has no legitimate non-retaliatory, non-discriminatory reason for

   terminating Plaintiff’s employment.

      205.        Plaintiff is qualified for the position of patient registrar.

      206.        As a result of the Defendant's unlawful termination for opposing the

   aforementioned hostile work environment, Plaintiff has suffered mental anguish and

   embarrassment.

      207.        During all times material, Defendant’s employees, including, but not limited to,

   Pamela Harris, Manager Derrell Spivey, and Director Kisha Edwards, acted within the scope of

   their employment with Defendant.

      208.        Lofton has exhausted all the requisite administrative remedies prior to bringing

   this action. Specifically, but not as a limitation, Lofton timely filed a Charge of Discrimination

   with the EEOC. Pursuant to a work sharing agreement, the Charge was dual filed with the

   FCHR.

      209.        The EEOC provided Lofton with a Right to Sue letter on or about January 11,

   2021. More than one hundred eighty days have passed since the filing of the Charge and the




                                                                                        Page 29 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 30 of 38




   FCHR has not issued either a “cause” or “no cause” finding. Lofton timely commenced this

   action.

       WHEREFORE Plaintiff demands judgment against Defendant and respectfully requests all

   damages, including back pay, front pay, wages, salary, and fringe benefits, compensatory

   damages, including those for future loss, emotional distress, pain and suffering, inconvenience

   and embarrassment, mental anguish, and enjoyment of life, punitive damages, plus pre-judgment

   interest, post-judgment interest, taxable costs and attorneys’ fees, and any other relief deemed

   just and proper by the Court.

                               COUNT XI
     FAILURE TO ACCOMODATE IN VIOLATION OF THE FLORIDA CIVIL RIGHTS
                                 ACT

       210.        The allegations set forth in Paragraphs 1 through 8, and 10 are re-alleged as if

   fully set forth herein.

       211.        Lofton is an individual qualified to be a patient registrar.

       212.        Lofton is an individual with disabilities in that she has anxiety and depression and

   Defendant perceives her to be disabled.

       213.        Lofton was an employee of Defendant.

       214.        Defendant’s Caribbean employees regularly tried to end Plaintiff’s employment

   with Defendant by falsely accusing Lofton of breaking work policies and the Caribbean

   employees altered patient records to remove Lofton’s name as the patient registrar assigned.

       215.        Only Lofton’s Caribbean co-workers would berate Lofton pervasively to the point

   of causing her depression and anxiety.




                                                                                          Page 30 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 31 of 38




       216.        On or about August 2018, Lofton told Manager Derrell Spivey, Director Kisha

   Edwards and human resource employee, Vincenza Billisi, that she was being harassed by her

   fellow co-workers.

       217.        On or about early February 2019, Ms. Lofton went to the Ethics Department of

   Defendant and spoke to Gail McLuckie about the aforementioned hostile behavior from

   Defendant’s Caribbean employees.

       218.        As the hostile behavior continued, on or about February 19, 2019 Lofton

   complained again to Manager Derrell Spivey in hopes of ending the harassment.

       219.        When Defendant’s management failed to end the hostile behavior, Lofton went on

   medical leave because her disabilities were getting worse due to said hostility.

       220.        When Lofton returned to work from medical leave in June 2019, as a reasonable

   accommodation she requested that she be put on a work shift that separated her from the

   aforementioned Caribbean employees that are being hostile towards her.

       221.        Lofton’s shift was then changed. Specifically Lofton was put on the 11:00am to

   7:00pm shift and worked in admissions for part of the shift which was not an undue burden for

   Defendant.

       222.        However, shortly thereafter Lofton’s shift was changed to 6:00pm to 2:00am, and

   Lofton was told that her shift would eventually change again to 11:00pm to 7:00am. Lofton was

   unable to work the 6:00pm to 2:00am shift and the 11:00pm to 7:00am shift due to her

   disabilities.

       223.        The change to 6:00pm to 2:00am, and the planned eventual change to 11:00pm to

   7:00am were done by Manager Spivey and Director Edwards only to please one of Defendant’s

   Caribbean employees, Pamela Harris. Thus, in a very short time and in violation of the Florida




                                                                                      Page 31 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 32 of 38




   Civil Rights Act, Lofton lost and was denied her reasonable accommodation that was not an

   undue burden upon Defendant.

      224.        Lofton told Manager Spivey and Director Edwards of her inability to work

   6:00pm to 2:00am, and 11:00pm to 7:00am. Both Manager Spivey and Director Edwards were

   dismissive and told Lofton they were not going to change their minds.

      225.        Defendant, in violation of the Florida Civil Rights Act, unlawfully denied

   Plaintiff the reasonable accommodation of working the 11:00am to 7:00pm shift.

      226.        As a result of the aforesaid unlawful failure to accommodate Lofton in violation

   of the Florida Civil Rights Act, Lofton suffered severe emotional distress, embarrassment,

   humiliation, and loss of self-esteem.

      227.        During all times material, Defendant’s employees, including, but not limited to,

   Pamela Harris, Manager Derrell Spivey, and Director Kisha Edwards, acted within the scope of

   their employment with Defendant.

      228.        Lofton has exhausted all the requisite administrative remedies prior to bringing

   this action. Specifically, but not as a limitation, Lofton timely filed a Charge of Discrimination

   with the EEOC. Pursuant to a work sharing agreement, the Charge was dual filed with the

   FCHR.

      229.        The EEOC provided Lofton with a Right to Sue letter on or about January 11,

   2021. More than one hundred eighty days have passed since the filing of the Charge and the

   FCHR has not issued either a “cause” or “no cause” finding. Lofton timely commenced this

   action.

      WHEREFORE Plaintiff demands judgment against Defendant and respectfully requests all

   damages, including back pay, front pay, wages, salary, and fringe benefits, compensatory




                                                                                        Page 32 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 33 of 38




   damages, including those for future loss, emotional distress, pain and suffering, inconvenience

   and embarrassment, mental anguish, and enjoyment of life, punitive damages, plus pre-judgment

   interest, post-judgment interest, taxable costs and attorneys’ fees, and any other relief deemed

   just and proper by the Court.

                                    COUNT XII
           RETALIATION IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT
                              (Suspension without pay)

       230.        The allegations set forth in Paragraphs 1 through 8, and 10 are re-alleged as if

   fully set forth herein.

       231.        Lofton is an individual qualified to be a patient registrar.

       232.        Lofton is an individual with disabilities in that she has anxiety and depression and

   Defendant perceives her to be disabled.

       233.        Lofton was an employee of Defendant.

       234.        Defendant’s Caribbean employees regularly tried to end Plaintiff’s employment

   with Defendant by falsely accusing Lofton of breaking work policies and the Caribbean

   employees altered patient records to remove Lofton’s name as the patient registrar assigned.

       235.        Only Lofton’s Caribbean co-workers would berate Lofton pervasively to the point

   of causing her depression and anxiety.

       236.        On or about August 2018, Lofton told Manager Derrell Spivey, Director Kisha

   Edwards and human resource employee, Vincenza Billisi, that she was being harassed by her

   fellow co-workers.

       237.        On or about early February 2019, Ms. Lofton went to the Ethics Department of

   Defendant and spoke to Gail McLuckie about the aforementioned hostile behavior from

   Defendant’s Caribbean employees.




                                                                                          Page 33 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 34 of 38




       238.        As the hostile behavior continued, on or about February 19, 2019 Lofton

   complained again to Manager Derrell Spivey in hopes of ending the harassment.

       239.        When Defendant’s management failed to end the hostile behavior, Lofton went on

   medical leave because her disabilities were getting worse due to said hostility.

       240.        When Lofton returned to work from medical leave in June 2019, as a reasonable

   accommodation she requested that she be put on a work shift that separated her from the

   aforementioned Caribbean employees that are being hostile towards her.

       241.        Lofton’s shift was then changed. Specifically Lofton was put on the 11:00am to

   7:00pm shift and worked in admissions for part of the shift which was not an undue burden for

   Defendant.

       242.        However, shortly thereafter Lofton’s shift was changed to 6:00pm to 2:00am, and

   Lofton was told that her shift would eventually change again to 11:00pm to 7:00am. Lofton was

   unable to work the 6:00pm to 2:00am shift and the 11:00pm to 7:00am shift due to her

   disabilities.

       243.        Lofton told Manager Spivey and Director Edwards of her inability to work

   6:00pm to 2:00am, and 11:00pm to 7:00am. Both Manager Spivey and Director Edwards were

   dismissive and told Lofton they were not going to change their minds.

       244.        As a result of Lofton expressing her desire to remain on the 11:00am to 7:00pm

   shift as a reasonable accommodation, Defendant then retaliated against Lofton for making the

   reasonable accommodation request by suspending Lofton without pay.

       245.        As a result of the aforesaid unlawful suspension without pay, Lofton suffered

   severe emotional distress, embarrassment, humiliation, and loss of self-esteem.




                                                                                      Page 34 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 35 of 38




       246.        During all times material, Defendant’s employees, including, but not limited to,

   Pamela Harris, Manager Derrell Spivey, and Director Kisha Edwards, acted within the scope of

   their employment with Defendant.

       247.        Lofton has exhausted all the requisite administrative remedies prior to bringing

   this action. Specifically, but not as a limitation, Lofton timely filed a Charge of Discrimination

   with the EEOC. Pursuant to a work sharing agreement, the Charge was dual filed with the

   FCHR.

       248.        The EEOC provided Lofton with a Right to Sue letter on or about January 11,

   2021. More than one hundred eighty days have passed since the filing of the Charge and the

   FCHR has not issued either a “cause” or “no cause” finding. Lofton timely commenced this

   action.

       WHEREFORE Plaintiff demands judgment against Defendant and respectfully requests all

   damages, including back pay, front pay, wages, salary, and fringe benefits, compensatory

   damages, including those for future loss, emotional distress, pain and suffering, inconvenience

   and embarrassment, mental anguish, and enjoyment of life, punitive damages, plus pre-judgment

   interest, post-judgment interest, taxable costs and attorneys’ fees, and any other relief deemed

   just and proper by the Court.

                                    COUNT XIII
             RETALIATION IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT
                                    (Termination)

       249.        The allegations set forth in Paragraphs 1 through 8, and 10 are re-alleged as if

   fully set forth herein.

       250.        Lofton is an individual qualified to be a patient registrar.




                                                                                        Page 35 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 36 of 38




      251.        Lofton is an individual with disabilities in that she has anxiety and depression and

   Defendant perceives her to be disabled.

      252.        Lofton was an employee of Defendant.

      253.        Defendant’s Caribbean employees regularly tried to end Plaintiff’s employment

   with Defendant by falsely accusing Lofton of breaking work policies and the Caribbean

   employees altered patient records to remove Lofton’s name as the patient registrar assigned.

      254.        Only Lofton’s Caribbean co-workers would berate Lofton pervasively to the point

   of causing her depression and anxiety.

      255.        On or about August 2018, Lofton then told Manager Derrell Spivey, Director

   Kisha Edwards and human resource employee, Vincenza Billisi, that she was being harassed by

   her fellow co-workers.

      256.        On or about early February 2019, Ms. Lofton went to the Ethics Department of

   Defendant and spoke to Gail McLuckie about the aforementioned hostile behavior from

   Defendant’s Caribbean employees.

      257.        As the hostile behavior continued, on or about February 19, 2019 Lofton

   complained again to Manager Derrell Spivey in hopes of ending the harassment.

      258.        When Defendant’s management failed to end the hostile behavior, Lofton went on

   medical leave because her disabilities were getting worse due to said hostility.

      259.        When Lofton returned to work from medical leave in June 2019, as a reasonable

   accommodation she requested that she be put on a work shift that separated her from the

   aforementioned Caribbean employees that are being hostile towards her.




                                                                                         Page 36 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 37 of 38




       260.        Lofton’s shift was then changed. Specifically Lofton was put on the 11:00am to

   7:00pm shift and worked in admissions for part of the shift which was not an undue burden for

   Defendant.

       261.        However, shortly thereafter Lofton’s shift was changed to 6:00pm to 2:00am, and

   Lofton was told that her shift would eventually change again to 11:00pm to 7:00am. Lofton was

   unable to work the 6:00pm to 2:00am shift and the 11:00pm to 7:00am shift due to her

   disabilities.

       262.        Lofton told Manager Spivey and Director Edwards of her inability to work

   6:00pm to 2:00am, and 11:00pm to 7:00am. Both Manager Spivey and Director Edwards were

   dismissive and told Lofton they were not going to change their minds.

       263.        As a result of Lofton expressing her desire to remain on the 11:00am to 7:00pm

   shift as a reasonable accommodation, Defendant then retaliated against Lofton for making the

   reasonable accommodation request by terminating her employment on or about June 24, 2019.

       264.        As a result of the aforesaid unlawful termination, Lofton suffered severe

   emotional distress, embarrassment, humiliation, and loss of self-esteem.

       265.        During all times material, Defendant’s employees, including, but not limited to,

   Pamela Harris, Manager Derrell Spivey, and Director Kisha Edwards, acted within the scope of

   their employment with Defendant.

       266.        Lofton has exhausted all the requisite administrative remedies prior to bringing

   this action. Specifically, but not as a limitation, Lofton timely filed a Charge of Discrimination

   with the EEOC. Pursuant to a work sharing agreement, the Charge was dual filed with the

   FCHR.




                                                                                        Page 37 of 38
Case 0:21-cv-60755-WPD Document 1 Entered on FLSD Docket 04/06/2021 Page 38 of 38




      267.          The EEOC provided Lofton with a Right to Sue letter on or about January 11,

   2021. More than one hundred eighty days have passed since the filing of the Charge and the

   FCHR has not issued either a “cause” or “no cause” finding. Lofton timely commenced this

   action.

                                          JURY TRIAL DEMAND

             Plaintiff Arkeenya Lofton demands a trial by jury on all issues so triable.



   Date: Tuesday, April 06, 2021

   Respectfully submitted,


   /s Nnamdi Jackson
   Nnamdi S. Jackson
   Fla. Bar No. 99804
   The Law Office of Nnamdi S. Jackson, P.A.
   2645 Executive Park Drive, suite 340
   Weston, FL 33331
   (954) 670-1267
   njackson@nsjlawoffice.com




                                                                                           Page 38 of 38
